
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Johnson (for himself
			 and Mr. Allen) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  high level visits to the United States by democratically elected officials of
		  Taiwan. 
	
	
		Whereas, for over half a century, a close relationship has
			 existed between the United States and Taiwan, which has been of enormous
			 political, economic, cultural, and strategic advantage to both
			 countries;
		Whereas Taiwan is one of the strongest democratic allies
			 of the United States in the Asia-Pacific region;
		Whereas it is United States policy to support and
			 strengthen democracy around the world;
		Whereas during the late 1980s and early 1990s, Taiwan made
			 a remarkable transition to a full-fledged democracy with a vibrant economy and
			 a vigorous multi-party political system that respects human rights and the rule
			 of law;
		Whereas President George W. Bush, in a November 2005
			 speech in Kyoto, Japan, lauded the Government of Taiwan for its democratic
			 achievements;
		Whereas, in spite of its praise for democracy in Taiwan,
			 the United States Government continues to adhere to guidelines from the 1970s
			 that bar the President, Vice President, Premier, Foreign Minister, and Defense
			 Minister of Taiwan from coming to Washington, D.C.;
		Whereas the United States Government has barred these
			 high-level officials from visiting Washington, D.C., while allowing the
			 unelected leaders of the People's Republic of China to routinely visit
			 Washington, D.C., and welcoming them to the White House;
		Whereas these self-imposed restrictions lead to a lack of
			 direct contact and communication with the democratically elected leaders of
			 Taiwan and deprive the President, Congress, and the American public of the
			 opportunity to engage in a direct dialogue regarding developments in the
			 Asia-Pacific region and key elements of the relationship between the United
			 States and Taiwan;
		Whereas, in consideration of the major economic, security,
			 and political interests shared by the United States and Taiwan, it is to the
			 benefit of the United States for United States officials to meet with and
			 communicate directly with the democratically elected leaders of Taiwan;
		Whereas, since the Taiwan Strait is one of the flashpoints
			 in the world, it is important that United States policymakers directly
			 communicate with the leaders of Taiwan; and
		Whereas, Section 221 of the Immigration and Nationality
			 Technical Corrections Act of 1994 (8 U.S.C. 1101 note) provides that the
			 President or other high-level officials of Taiwan may visit the United States,
			 including Washington D.C., at any time to discuss a variety of important
			 issues: Now, therefore, be it
		
	
		That it is the Sense of Congress
			 that—
			(1)restrictions on
			 visits to the United States by high-level elected and appointed officials of
			 Taiwan, including the democratically-elected President of Taiwan, should be
			 lifted;
			(2)the United States
			 should allow direct high-level exchanges at the Cabinet level, in order to
			 strengthen a policy dialogue with the Government of Taiwan; and
			(3)it is in the
			 interest of the United States to strengthen links between the United States and
			 the democratically-elected Government of Taiwan and demonstrate stronger
			 support for democracy in the Asia-Pacific region.
			
